Citation Nr: 1016320	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-02 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for pes planus.  

4.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the San Diego, California and 
Houston, Texas, Regional Offices (ROs) of the Department of 
Veterans Affairs (VA).  

In May 2007, the Board reopened the claims of service 
connection for a cervical spine and for a lumbar spine 
disorder.  The Board remanded those issues on the merits as 
well as service connection for pes planus and tinea cruris.  

In October 2008, the Board again remanded this case.  

The issues of service connection for a pes planus and a skin 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had a congenital cervical spine anomaly, 
fusion of C4 and C5, prior to entering service; it was not 
aggravated during service nor was there superimposed injury 
on that congenital cervical spine anomaly.  

2.  The Veteran only has a congenital cervical spine anomaly, 
fusion of C4 and C5; there are no other cervical spine 
abnormalities.  

3.  A low back disability is not attributable to service.  





CONCLUSIONS OF LAW

1.  A cervical spine anomaly, fusion of C4 and C5, clearly 
and unmistakably preexisted service , clearly and 
unmistakably was not aggravated by service, and the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. § 
1111 (West 2002 & Supp. 2008).

2.  A cervical spine anomaly, fusion of C4 and C5, was not 
incurred in or aggravated by service nor was there inservice 
superimposed injury to that anomaly.  38 U.S.C.A. §§ 101, 
1110, 1111, 1131, 1153 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2009).

3.  A low back disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in December 2002.  Thereafter, 
additional VCAA letters were issued in June 2007, October 
2008, May 2009, and August 2009.  Cumulatively, these notices 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notifications: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; and 
(3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The claimant was also afforded a VA examination in July 2007.  
Because this examination was inadequate, the Board remanded 
this case for another VA examination which was conducted in 
September 2009.  38 C.F.R. § 3.159(c)(4).  This examination 
is adequate as the claims file was reviewed, the examiner 
reviewed the pertinent history, examined the Veteran, 
provided findings in sufficient detail, and provided 
rationale.  See Steff v. Nicholson, 21 Vet. App. 120, 124 
(2007).  The records satisfy 38 C.F.R. § 3.326.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the service treatment records shows that in 
August 1988, the Veteran reported that he had a history of 
back pain and current back pain.  When he was slipped off a 
rope 3 days before, he experienced a mild "pinch" sensation 
which had gradually increased since that time.  The 
impression was muscular low back pain.  

On the May 1992 separation examination, the Veteran reported 
that he had recurrent back pain.  The physical evaluation 
revealed that the neck and spine were normal.  

In December 1992, the Veteran was afforded a VA examination.  
The Veteran reported that he had sustained a strain to the 
neck and back in 1988.  The examiner indicated that the range 
of motion of the cervical spine was normal.  There was 
anterior bridging of C4-5 and a possible compression fracture 
of C5, as shown on x-ray.  He also indicated that the Veteran 
had recurrent neck and back pain with normal neurological 
findings.  

At this juncture, the Board notes that the "possible" 
compression fracture of C5 was not thereafter confirmed or 
shown on subsequent x-rays.  

In April 1997, the Veteran reported that he had chronic back 
pain.  Also, that month, chronic neck and back pain were 
documented.  The impression was degenerative joint disease.  
However, arthritis was never shown on x-ray.  In January 
1998, chronic neck pain was noted.  The Veteran also received 
private medical treatment during the 1990's.  In 
September 1997, he complained of low back pain.  He was 
diagnosed as having chronic lumbar syndrome in 1999.  

In July 1999, Steven M. Atchison, M.D. diagnosed the Veteran 
as having back pan due to deconditioning.  The Veteran 
presented with nonspecific back and neck pain.  The Veteran 
reported that he had injured his back when he was in boot 
camp in 1992, but did not have much in the way of subsequent 
back pain until the recent last several years.  X-rays 
revealed fairly normal alignment of all of the bodies except 
for fusion between C5 and C6.  The thoracolumbar spine was 
normal.  

In a September 1997 letter, Lewis C. Jones, M.D. noted that 
the Veteran had reported that he was injured in the military 
in 1988 as well as in boot camp.  He related that he had 
fallen on a rope climb in 1988 and injured his back.  
Examination of the lumbar spine and cervical spine did not 
reveal abnormalities.  

In January 2001 and January 2003, the Veteran was afforded VA 
examinations, but it pertained solely to the knees.  

In July 2007, the Veteran was afforded a VA examination.  The 
claims file was reviewed.  The examiner noted that during 
service, the Veteran reported on his discharge examination 
neck and back pains, but the examiner stated that he did not 
see prior records of neck or back injury.  X-rays revealed a 
congenital malformation of the cervical spine.  It was the 
examiner's impression that the Veteran recently had x-rays 
performed and discovered that he had a congenital 
malformation of the cervical spine and was now indicating 
that it was caused by the military.  Physical examination was 
performed.  The examiner concluded that the cervical and 
lumbar spine appeared anatomically normal.  X-rays did not 
reveal abnormalities of the lumbar spine.  X-rays of the 
cervical spine revealed congenital malformation of C4 and C5.  
Otherwise, the cervical spine was normal.  

The examiner provided the following opinion.  The examiner 
indicated that it was quite evident from the medical files 
that the Veteran was in the military for a reasonably short 
period of time with the only complaints being related to knee 
pain.  At separation, he complained of spine pain.  Current 
x-rays as well as prior private x-rays revealed a congenital 
malformation of C4 and C5 which was reflected fused C4 and C5 
cervical bodies.  There was no indication that the Veteran 
ever knew of this or complained about this while he was in 
the military service.  The examiner felt that he did not know 
of this congenital abnormality until the recent private films 
were taken.  The lumbar spine was normal.  

The examiner indicated that the complained of back pain 
related more to stress and possibly occupational related 
mechanical back pain as well as cervical spine pain due 
probably to his job of sitting at a computer all day long.  
He had absolutely no physical abnormalities or findings from 
the physical examination.  Further, the examiner felt that 
the congenital abnormality was not currently causing him any 
problems.  Therefore, the examiner concluded that the current 
states of the cervical and lumbar spine was due to mechanical 
back pain and neck pain due to his current job situation and 
lack of exercise and had absolutely nothing to do with 
anything that happened to him while he was in the military.  
Thus, he had no cervical or lumbar problems that were related 
to military service.  

Thereafter, correspondence was received from the Veteran in 
which he requested another VA examination.  He felt that 
physician's assistant who performed the July 2007 VA 
examination did not fully address his neck and back history 
and displayed a lack of professionalism and a bad attitude.  

Thereafter, the Board requested that the Veteran be afforded 
a VA examination in light of the fact that the records 
reflected that the Veteran had complaints of lumbar pain when 
he fell from a rope during service in 1988 and the examiner 
who conducted the July 2007 VA examination indicated that 
there was no history of injury to the cervical or lumbar 
spine during service.  The Board also requested that the 
examination be conducted by a medical doctor.

In September 2009, the Veteran was afforded another VA 
examination, performed by a physician who had reviewed the 
claims file.  The examiner noted that the Veteran had fallen 
from a rope in 1988, during service, and complained of pain.  
His separation examination indicated that the Veteran again 
had back pain.  Thereafter, the Veteran reported that he had 
had intermittent problems with his back and neck and had 
aggravated his spine conditions and required medication.  
Physical examination was performed.  In addition, x-rays were 
taken.  The x-rays were consistent with the prior x-rays of 
record.  

The examiner provided the opinion that the diagnosed cervical 
spine disorder was congenital or developmental.  The lumbar 
spine mechanical low back pain was less likely as not related 
to his service or related to any inservice event, disease, or 
injury.  The examiner provided rationale.  There were no 
specific neck complaints during service and the x-ray is 
consistent with congenital fusion which leads to pain and 
discomfort.  This condition is well diagnosed by x-ray.  The 
examiner also provided medical literature citations regarding 
this abnormality.  The examiner noted that the inservice 
incident and complaint of low back pain did not appear to 
represent aggravation.  Further, the examiner further 
concluded that there was no chronic back pain in service and, 
rather, the current low back pain was related to his posture 
at work and related activity.  The examiner explained that 
congenital abnormalities were common in the vertebral column.  
In conditions of fusion of the cervical vertebrae (FCV), two 
vertebrae appear not only structurally as one, but also 
function as one.  The examiner further explained the nature 
of the congenital abnormality and its symptoms, citing to 
multiple sources of medical literature.  



Cervical Spine

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
Veteran entered in sound health.  Here, there is no evidence 
that at entry, there was any defect, infirmity, or disorder 
with regard to the cervical spine when the Veteran entered 
service.  Thus, the Veteran is entitled to a presumption of 
soundness.  During service, there were no cervical spine 
complaints, findings, treatment, or diagnosis of cervical 
spine disease or injury.  

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

Thereafter, the Federal Circuit Court of Appeals for the 
Federal Circuit (Federal Circuit) explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  

The competent evidence in this case, all post-dating service, 
shows that the Veteran has a congenital cervical spine 
anomaly.  There is probative medical evidence establishing 
this fact dated since the post-service December 1992 VA 
examination report, as detailed above.  In particular, the 
September 2009 VA examination provided extensive details 
regarding this type of congenital anomaly.  The Board 
attaches the most probative value to this opinion, as it is 
well reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of 
the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion).  This opinion is supported by the other medical 
evidence of record.  Although the Veteran may disagree that 
he has had a congenital anomaly of the cervical spine, his 
opinion is less probative as he does not have the medical 
expertise to provide a complex medical assessment.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable VA legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  VA's General Counsel has held, however, that service 
connection may be granted for diseases of congenital, 
developmental or familial origin if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted "aggravation" of the disease within the meaning 
of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 
1990); 38 C.F.R. §§ 3.303(c), 3.306 (2006).  Additionally, 
according to the VA General Counsel's opinion, a congenital 
defect can be subject to superimposed disease or injury, and 
if that superimposed disease or injury occurs during military 
service, service connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90.  A "defect" is 
defined as an imperfection or structural abnormality, while a 
"disease" is any interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs.  
Id.

Thus, the Board finds that the probative evidence constitutes 
clear and unmistakable evidence that a cervical spine anomaly 
abnormality existed prior to service entrance.  However, 
VAOPGCPREC 3-03 (July 16, 2003), has established that there 
are two steps to rebut the presumption of soundness at entry.  
First, there must be clear and unmistakable evidence that a 
this anomaly preexisted service.  Second, there must be clear 
and unmistakable evidence that this anomaly was not 
aggravated during service.  If both prongs are not met, the 
presumption of soundness at entry is not rebutted.  However, 
as noted, because the Veteran has a congenital anomaly, the 
evidence must show that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations (if there is a 
congenital disease) or that there was a superimposed disease 
or injury (if there is a congenital defect).  Since the 
probative evidence is not absolutely clear if there was a 
congenital disease versus defect, the Board will consider 
both.  

In this case, the Board finds that there is clear and 
unmistakable evidence demonstrating that the preexisting 
cervical anomaly was not aggravated during service and that 
the anomaly was not subject to superimposed injury.  The 
service treatment records only showed complaints of low back 
injury, not of a cervical spine injury.  The VA examiner in 
September 2009 provided an opinion that this low back injury 
did not aggravate the preexisting cervical spine congenital 
anomaly.  There is no evidence that there was any 
superimposed injury to the cervical spine congenital anomaly.  
The evidence shows that the complaints were limited to the 
lumbar spine area.  Likewise, there was no documented 
cervical spine injury.  In fact, the VA examiner also 
indicated that the low back did not sustain any permanent 
injury and that current low back pain is unrelated to 
service.  Although the Veteran claims that his cervical spine 
was in fact injured, the Board finds his assertions to be not 
credible.  He limited his complaints during service to the 
low back at the time of the 1988 injury.  In addition, on his 
Report of Medical History, he reported that he had recurrent 
back pain.  The Veteran reported numerous medical problems 
during service, but he did not report neck pain or injury.  
The Board finds his contentions that he injured his neck to 
be not credible since he did not make complaints when he 
complained of other problems, since there was no 
documentation of any such injury when other injury was 
documented, and since examination was normal.  In sum, 
although the Veteran asserts that his congenital anomaly of 
the cervical spine was aggravated or injured, his statements 
are less probative than the inservice medical records which 
showed contrary findings as well as the post-service 2009 VA 
examiner's opinion which was based on medical expertise, a 
review of the records, examination of the Veteran, and 
referenced to medical literature.  

The Board therefore finds that there was no aggravation of 
the preexisting congenital cervical spine anomaly nor was 
there superimposed injury on that cervical spine anomaly.  

The Veteran still has the diagnosis of the cervical spine 
congenital anomaly, and no other cervical spine diagnosis.  
His pain has been attributed to the cervical spine congenital 
anomaly.  Thus, there is no other cervical spine disorder 
which is otherwise attributable to service.  

Accordingly, entitlement to service connection is not 
warranted.  


Lumbar Spine

As noted, the Veteran had low back complaints during service.  
Thereafter, there has been no x-ray evidence of any lumbar 
spine abnormality.  Although there is a post-service 
impression made years after service that the Veteran had 
degenerative joint disease, arthritis has not been diagnosed 
on x-rays and the lumbar spine has subsequently been found to 
be normal.  The Veteran has been noted to have diagnoses of 
mechanical low back pain and chronic lumbar syndrome, but 
there has been no diagnosed underlying lumbar spine 
abnormality.  Nevertheless, the complaints of low back pain 
supporting those diagnoses have been attributed to 
deconditioning and poor posture.  The Board has determined 
that the September 2009 VA medical opinion is the most 
probative evidence of record.  That examiner not only 
attributed the low back problems to his posture and related 
factors, but this examiner provided an opinion that his low 
back problems were not related to the incident involving the 
rope during service or otherwise to service.  

As the most probative evidence establishes that any current 
back problem is not related to service, entitlement to 
service connection is not warranted.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a low back disorder is denied.    


REMAND

As noted in the Board's prior remand decision, in a January 
1993 rating decision, the San Diego, California RO denied 
service connection for, in pertinent part, tinea cruris and 
pes planus.  In January 1994, a timely notice of disagreement 
was received.  The Board determined that the Veteran should 
be issued a statement of the case must be issued.  The 
failure to issue a statement of the case is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999).  

In the October 2008 remand, the Board noted that a 
supplemental statement of the case had been issued, but not a 
statement of the case.  The RO was again instructed to issue 
a statement of the case.  However, the RO took no further 
action regarding those claims.  

In light of the foregoing, further action is necessary in 
this case, in accordance with the previous Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the Veteran 
the right to compliance with the remand orders).

Accordingly, this matter is REMANDED for the following 
actions:

The Veteran should be sent a statement of the 
case as to the issues of entitlement to 
service connection for pes planus and a skin 
disorder in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If the 
Veteran perfects his appeal by submitting a 
timely and adequate substantive appeal on 
this issue, then the claim should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


